IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                              NO. 2014-KM-01807-COA

TRACY WOODS A/K/A TRACY A. WOODS                                        APPELLANT
A/K/A TRACY ALAN WOODS

v.

STATE OF MISSISSIPPI                                                      APPELLEE


DATE OF JUDGMENT:                        11/24/2014
TRIAL JUDGE:                             HON. JOHN HUEY EMFINGER
COURT FROM WHICH APPEALED:               MADISON COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                 KEVIN DALE CAMP
                                         JARED KEITH TOMLINSON
ATTORNEY FOR APPELLEE:                   NONE
CITY PROSECUTOR:                         BOTY MCDONALD
NATURE OF THE CASE:                      CRIMINAL - MISDEMEANOR
TRIAL COURT DISPOSITION:                 AFFIRMED CONVICTION OF DRIVING
                                         UNDER THE INFLUENCE, FIRST
                                         OFFENSE, AND FAILURE TO SIGNAL,
                                         AND SENTENCE TO SERVE FORTY-
                                         EIGHT HOURS IN THE CUSTODY OF THE
                                         SHERIFF OF MADISON COUNTY, TO
                                         SUCCESSFULLY COMPLETE TWO
                                         YEARS’ PROBATION AND THE
                                         MISSISSIPPI ALCOHOL SAFETY
                                         EDUCATION PROGRAM, AND TO PAY A
                                         $950 FINE
DISPOSITION:                             AFFIRMED - 09/29/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE IRVING, P.J., MAXWELL AND FAIR, JJ.

      MAXWELL, J., FOR THE COURT:

¶1.   The Fourth Amendment protects individuals from unreasonable searches and

seizures—including unreasonable traffic stops. But a traffic stop is reasonable when the
officer had probable cause to believe a traffic violation occurred. Here, the officer saw Tracy

Woods fail to make the required signal to nearby vehicles when making an abrupt right turn

into a gas station.1 So the officer had probable cause to believe Woods committed a traffic

violation.

¶2.    Because the traffic stop—which led to Woods’s arrest for driving under the

influence—was reasonable, Woods’s argument that evidence gathered following the stop

should be excluded based on the Fourth Amendment fails. This evidence showed Woods’s

blood-alcohol level was over twice the legal limit to drive. Finding no error, we affirm his

conviction of first-offense DUI and failure to signal.

                        Background Facts and Procedural History

       I.       Traffic Stop

¶3.    On the night of November 21, 2011, Woods turned left off Lake Harbor Drive onto

Old Canton Road in Ridgeland, Mississippi. Ridgeland Police Officer Ryan Ainsworth saw

Woods veer out of his lane when making the left turn. Woods then made a sharp right into

a gas station without signaling. Officer Ainsworth pulled into the gas station behind Woods.

¶4.    When he asked Woods for his license and registration, Officer Ainsworth smelled

alcohol and noticed Woods’s eyes were glassy. Officer Ainsworth asked Woods if he had

been drinking. Woods said he had consumed two beers that night.

¶5.    After conducting field sobriety tests, which gave some indication Woods was


       1
           See Miss. Code Ann. § 63-3-707 (Rev. 2013).

                                              2
impaired, Officer Ainsworth transported Woods to the Ridgeland Police Station. Once there,

Woods took a breath test. This test showed his blood-alcohol level was .18%—more than

twice the legal limit to drive. See Miss. Code Ann. § 63-11-30(1)(d)(i) (Supp. 2014).

       II.    Convictions and Appeals

¶6.    Woods was charged with driving under the influence, first offense, and failure to

signal. Miss. Code Ann. § 63-11-30(1)(d)(i); Miss. Code Ann. § 63-3-707 (Rev. 2013). He

pled nolo contendere in municipal court. He then appealed to the County Court of Madison

County, which tried the two charges de novo. He was convicted again. And he appealed

again to the Circuit Court of Madison County, which affirmed.

¶7.    Woods next appealed to this court.

                                         Discussion

¶8.    On appeal, Woods argues for the first time the officer who pulled him over lacked

probable cause to do so, making the evidence against him inadmissible.

¶9.    No one has appeared or filed a brief on behalf of the State as the appellee.2 “An


       2
         By statute, Woods’s misdemeanors committed within the city limits of Ridgeland
were “criminal offenses against the municipality.” Miss. Code Ann. § 21-13-19 (Rev.
2007). So the city prosecutor represented the City of Ridgeland in municipal, county, and
circuit court. But the prosecutor for the City of Ridgeland has a history of not filing briefs
on behalf of the city once a DUI conviction reaches this court. E.g., Carlson v. City of
Ridgeland, 131 So. 3d 1220, 1222 (¶8) (Miss. Ct. App. 2013) (citing Lobo v. City of
Ridgeland, 135 So. 3d 148 (Miss. Ct. App. 2013); Drabicki v. City of Ridgeland, 130 So.
3d 113 (Miss. Ct. App. 2013)).
        In light of the Mississippi Supreme Court’s opinion Cook v. State, 159 So. 3d 534
(Miss. 2015), however, we are reluctant in this case to chastise the city prosecutor for not
filing a notice of appearance or a brief in this appeal. In Cook, the supreme court changed

                                              3
appellee’s failure to file a brief on appeal is tantamount to confession of the errors alleged

by the appellant.” Carlson v. City of Ridgeland, 131 So. 3d 1220, 1222 (¶7) (Miss. Ct. App.

2013) (quoting Chatman v. State, 761 So. 2d 851, 854 (¶9) (Miss. 2000)). That said,

“automatic reversal is not required if this Court can say with confidence that the case should

be affirmed.” Id.

¶10.   Here, we can say with confidence Woods’s conviction should be affirmed. Woods

failed to challenge the validity of the traffic stop at the trial level. He neither filed a motion

to suppress nor otherwise objected to any evidence on Fourth Amendment grounds. Nor



the name of the appellee from “Rankin County” to “State of Mississippi” to bring the style
of the case into “compliance with the Mississippi Constitution.” Cook, 159 So. 3d at 534
n.1. According to the supreme court, naming “Rankin County” as the appellee did “not
comport with the mandate of Article 6, Section 169, of the Mississippi Constitution, that ‘all
prosecutions shall be carried on in the name and by the authority of the ‘State of
Mississippi.’” Cook, 159 So. 3d at 534 n.1 (quoting Miss. Const. art. 6, § 169).
        Since Cook, the styles of appeals of municipal misdemeanors have been changed. So
in this case, what started out as Woods v. City of Ridgeland has been changed to Woods v.
State of Mississippi. While such a change may bring the style into “compliance with the
Mississippi Constitution,” Cook, 159 So. 3d at 534 n.1, it does create a question as to who
must represent the appellee. The Ridgeland city prosecutor does not represent the State of
Mississippi. Rather, the attorney general has been tasked with the responsibility to appear
on behalf of the State when it is a party to an appeal before either the supreme court or this
court. See Miss. Code Ann. § 7-5-29 (Rev. 2014). So if the appellee is the State, then it
would appear the attorney general, not the city prosecutor, has to file the appellee’s brief.
        But the attorney general’s office has never represented the appellee when a municipal
misdemeanor has been appealed to the supreme court. And the head of its criminal division
has taken the position that the appellee here remains the City of Ridgeland, which is
represented by the city prosecutor. While we are inclined to agree, we do find it difficult to
reconcile this position with Cook’s constitutional mandate that all crimes must be prosecuted
in the name and authority of the State. And we welcome guidance by the supreme court on
the ramifications, if any, of its direction to change the name of the appellee from the “City
of Ridgeland” to the “State of Mississippi.”

                                                4
does he claim on appeal that the evidence was admitted in plain error. So the only issue he

raises on appeal is procedurally barred. See Lawrence v. State, 124 So. 3d 91, 95 (¶10)

(Miss. Ct. App. 2013).

¶11.   But even without the bar, his lack-of-probable-cause argument lacks merit, because

there was no Fourth Amendment violation warranting suppression.

       I.     Probable-Cause Requirement

¶12.   The Fourth Amendment protects against unreasonable searches and seizures. U.S.

Const. amend. IV; see also Miss. Const. art. 3, § 23. And the “fruit of the poisonous tree”

doctrine protects against Fourth Amendment violations. Under this exclusionary rule, any

tangible evidence obtained incident to an unlawful search or seizure is inadmissible.

Marshall v. State, 584 So. 2d 437, 438 (Miss. 1991) (citing Murray v. United States, 487
U.S. 533, 536 (1988)); Powell v. State, 824 So. 2d 661, 667 (¶27) (Miss. Ct. App. 2002).

Traffic stops are Fourth Amendment “seizures.” Tate v. State, 946 So. 2d 376, 382 (¶17)

(Miss. Ct. App. 2006) (citing United States v. Grant, 349 F.3d 192, 196 (5th Cir. 2003)). So

if Woods’s traffic stop was unreasonable under the Fourth Amendment, then the evidence

obtained as a result of the stop would be subject to the exclusionary rule.

¶13.   But Woods’s traffic stop was not unreasonable. “As a general matter, the decision to

stop an automobile is reasonable where the police have probable cause to believe that a

traffic violation has occurred.” Whren v. United States, 517 U.S. 806, 810 (1996). And here,

Officer Ainsworth testified he believed Woods had violated section 63-3-707 when he made


                                             5
a right turn—just after going through a major intersection—without signaling he was doing

so.3

       II.     Signal Requirement

¶14.   “Section 63-3-707 requires a driver turning right or left to give a continuous signal

for a reasonable distance before turning in the event any other vehicle may be affected by

such movement.” Melton v. State, 118 So. 3d 605, 609 (¶13) (Miss. Ct. App. 2012). Woods

tries to argue he did not violate section 63-3-707 because Officer Ainsworth never testified

any other driver was actually affected by Woods’s signal-less turn. But like in Melton, we

reject such a narrow interpretation section 63-3-707’s signal requirement. See id. Section

63-3-707 clearly requires a signal when other vehicles may be affected by a turn—“even

when no accident is likely to occur as the result of the driver’s failure to give a proper

signal.” Melton, 118 So. 3d at 609 (¶13). So Officer Ainsworth did not have to observe a

near-collision in order to have probable cause to believe Woods violated section 63-3-707.

Cf. Melton, 118 So. 3d at 609 (¶13). Moreover, Woods was actually cited and convicted after


       3
           Under section 63-3-707:

       No person shall turn a vehicle from a direct course upon a highway unless and
       until such movement can be made with reasonable safety and then only after
       giving a clearly audible signal by sounding the horn if any pedestrian may be
       affected by such movement or after giving an appropriate signal in the manner
       provided in this article in the event any other vehicle may be affected by such
       movement.

       A signal of intention to turn right or left shall be given continuously for a
       reasonable distance before turning.

                                             6
a de novo trial of violating 63-3-707. And on appeal, he makes no claim that the evidence

was insufficient to support this conviction.

                                        Conclusion

¶15.   Whether there was probable cause to make a traffic stop is an objective test based on

the totality of the circumstances. Mosley v. State, 89 So. 3d 41, 46 (¶14) (Miss. Ct. App.

2011) (citations omitted). And here, the circumstances supported Officer Ainsworth having

an objective, reasonable basis to believe Woods violated section 63-3-707 by turning without

giving the proper signal. Thus, the traffic stop was reasonable, meaning the exclusionary rule

would not have applied, even had Woods filed a motion to suppress.

¶16.   Because the evidence gathered supported not only Woods’s failure-to-signal citation

but also his first-offense driving-under-the-influence conviction, we affirm.

¶17. THE JUDGMENT OF THE CIRCUIT COURT OF MADISON COUNTY
AFFIRMING THE CONVICTION OF DRIVING UNDER THE INFLUENCE, FIRST
OFFENSE, AND FAILURE TO SIGNAL, AND SENTENCE TO SERVE FORTY-
EIGHT HOURS IN THE CUSTODY OF THE SHERIFF OF MADISON COUNTY,
TO SUCCESSFULLY COMPLETE TWO YEARS’ PROBATION AND THE
MISSISSIPPI ALCOHOL SAFETY EDUCATION PROGRAM, AND TO PAY A $950
FINE IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANT.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON, FAIR,
JAMES AND WILSON, JJ., CONCUR.




                                               7